DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 is being considered by the examiner.
Election/Restrictions
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.
Applicant’s election without traverse of Claims 1-7, and 10-20 in the reply filed on October 26, 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121).
Claim 1, Chiang discloses (Figs. 1I-2, 1L-2) a semiconductor device comprising: 	an N-type field effect transistor (NFET) (100A, N-type transistor, Para [0068]) and 	a P-type field effect transistor (PFET) (100B, P-type transistor, Para [0068]), 270, metal gate stacking layer each have a work function, Para [0046]), an outer work function metal (280, metal gate stacking layer each have a work function, Para [0046]) a first nanosheet comprising an inner channel surface (middle 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040]) having a first threshold voltage (both middle 120A/110A would have a threshold voltage), and a second nanosheet comprising an outer channel surface (upper 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040])   having a second threshold voltage (both upper 120A/110A would have a threshold voltage).	Chiang does not explicitly disclose additional material in the outer work function metal so as to cause the outer channel surface for the second nanosheet to have the second threshold voltage that is within a predefined amount of the first threshold voltage for the inner channel surface of the first nanosheet.	However, Chiang discloses additional work function layers to create a uniform threshold voltage (Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work function layers as it improves device performance in the on-state and avoids current leakage in the off-state (Para [0057], [0072]).	Claim 2, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein the additional material is different for the NFET and the PFET (work function layer for NMOS transistor is n-type metal layer, and work function layer for PMOS is p-type metal, Para [0050] –[0051]).	Claim 3, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein an additional layer is formed over the inner work function metal in the NFET (290 can be formed over 270 in 100A).	Claim 4, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein an additional layer is formed over the outer work function metal in the PFET (290 can be formed over 280 100B).	Claim 5, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein the additional material in the outer work function metal is a uniform distribution of elements for the PFET (work function layer is uniformly formed, Para [0057]).	Claim 6, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, the additional material comprises material in the outer work function metal (work function layer is metal with p-type or n-type dopants, Para [0050]-[0051]), the material causing the second threshold voltage to change and become within the predefined amount of the first threshold voltage (work functions create uniform threshold voltage, Para [0072]).	Chiang does not explicitly disclose implanted material.	However, Chiang discloses p-type and n-type materials (Para [0050] – [0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an implantation process to form the p-type and n-type work function layers as implantation is a common method for doping layers.	Claim 7, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein the additional material comprises doped material (work function layers are p-type and n-type metals, Para [0050] – [0051]) that causes the second threshold voltage to change and become within the predefined amount of the first threshold voltage (work function layers cause a uniform work function level which results in uniform threshold voltage, Para [0057], [0062]).	Claim 10, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein one or more of the first nanosheet and the second nanosheet comprise silicon (110 and 120 may include silicon, Para [0020]).	Claim 12, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein one or more of the first nanosheet and the second nanosheet comprise silicon germanium (110 and 120 may Claim 13, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein one or more of the first nanosheet and the second nanosheet comprise germanium (110 and 120 may include silicon germanium, Para [0020]).	Claim 14, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein one or more of the first nanosheet and the second nanosheet comprise a silicon alloy (110 and 120 may include silicon germanium tin, Para [0020]).	Claim 15, Chiang discloses (Figs. 1I-2, 1L-2) a gate-all-around field effect transistor comprising: 	at least one stack (110/120/270/280/290 stack) comprising an inner work function metal (270, metal gate stacking layer each have a work function, Para [0046]) and an outer work function metal (280, metal gate stacking layer each have a work function, Para [0046]).	Chiang does not explicitly disclose wherein the outer work function metal has been modified so as to cause YOR820162485US02Page 31 of 33an outer threshold voltage of an outer channel to be within a predefined amount of an inner threshold voltage of an inner channel in the at least one stack.	However, Chiang discloses additional work function layers to create a uniform threshold voltage in inner channels 110A/120A (Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work function layers as it improves device performance in the on-state and avoids current leakage in the off-state (Para [0057], [0072]).	Claim 16, Chiang discloses (Figs. 1I-2, 1L-2) the gate-all-around field effect transistor of claim 15, wherein the at least one stack (110/120/270/280/290) comprises a first nanosheet comprising the inner channel (middle 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040])  having the inner threshold voltage (uniform threshold voltage, Para [0057], [0072]) and a second nanosheet comprising the outer channel (upper 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040])  having the Claim 17, Chiang discloses (Figs. 1I-2, 1L-2) the gate-all-around field effect transistor of claim 15, wherein the outer work function metal has been modified so as to cause the outer threshold voltage of the outer channel to be within the predefined amount of the inner threshold voltage of the inner channel by a process (work functions metals create uniform threshold voltage, Para [0057] , [0072]), the process being selected from the group consisting of implantation of material in the outer work function metal, plasma treatment to dope the material in the outer work function metal, and thermal annealing to diffuse the material in the outer work function metal (doping of layers can occur though plasma treatment and anneal diffusion, Para [0035]).	Claim 18, Chiang discloses (Figs. 1I-2, 1L-2) the gate-all-around field effect transistor of claim 15, wherein the at least one stack comprises a PFET (100B, P-type transistor, Para [0068]) and an NFET (100A, N-type transistor, Para [0068]).	Claim 19, Chiang discloses (Figs. 1I-2, 1L-2) the gate-all-around field effect transistor of claim 18, wherein material associated with the outer work function metal is different in the PFET and the NFET (work function layer for NMOS transistor is n-type metal layer, and work function layer for PMOS is p-type metal, Para [0050] –[0051]).	Claim 20, Chiang discloses (Figs. 1I-2, 1L-2) the gate-all-around field effect transistor of claim 15.	Chiang does not explicitly disclose wherein additional material is formed on the at least one stack, the additional layer modifying the outer work function metal so as to cause the outer channel surface for the second nanosheet to have the second threshold voltage that is within a predefined amount of the first threshold voltage for the inner channel surface of the first nanosheet.	However, Chiang discloses forming additional work function layers to create a uniform threshold voltage (Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2019/0067121) in view of Park (US 2007/0145482).	Claim 11, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1.	Chiang does not explicitly disclose wherein one or more of the first nanosheet and the second nanosheet comprise silicon carbide.	However, Park discloses silicon carbide nanowires (Para [0003]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the SiC material of Park to the nanowires of Chiang as they have good electrical characteristics (Park, Para [0003]).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bao (US Pat. No. 9,997,519) discloses (Fig. 5B) a method of treating a gate-all-around field effect transistor, the method comprising:	providing at least one stack (227/215/228) comprising an inner work function metal (227, WF2 metal layer, Col. 7, lines: 30-45) and an outer work function metal (228, top capping layer made of WF1 metal, Col. 7, lines: 1-16).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819